IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA     : No. 283 MAL 2016
EX REL. THEODORE W. SCHELL SR.   :
                                 :
                                 : Petition for Allowance of Appeal from
            v.                   : the Order of the Superior Court
                                 :
                                 :
MICHAEL WENEROWICZ,              :
SUPERINTENDENT, SCI GRATERFORD, :
ET AL., JOHN J. WHELAN, ESQUIRE, :
DELAWARE COUNTY DISTRICT         :
ATTORNEY                         :
                                 :
                                 :
PETITION OF: THEODORE W. SCHELL  :
SR.                              :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.